Affirmed and Memorandum Opinion filed January 11, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00061-CR

                   JULIO CASTILLO BONILLA, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1582921

                          MEMORANDUM OPINION

      A jury convicted appellant Julio Castillo Bonilla of the first-degree felony
offense of engaging in organized criminal activity by participating in a
combination to commit murder as a member of a criminal street gang. See Tex.
Penal Code Ann. § 71.02(a)(1). In two issues, appellant argues that the evidence is
insufficient to support his conviction because (1) the State did not prove that any of
the bullets allegedly fired by appellant caused the death of the victim; and (2) there
was insufficient evidence to corroborate the testimony of the accomplice witness.
See Tex. Code Crim. Proc. Ann. art. 38.14. We affirm.

                                     I.     BACKGROUND1

       On February 24, 2016, Noe Mendez, a documented member of the
Southwest Cholo gang, was shot to death. Homicide investigators with the Houston
Police Department suspected that Mendez was killed as part of an on-going gang
war between the Southwest Cholos and Mara Salvatrucha 13 (“MS-13”), another
gang. On April 6, 2016, the police arrested Omar Torres, Juan Flores, and Edwin
Campos in connection with the murder. On April 14, 2016, the police arrested
appellant. On May 23, 2016, the police arrested Elmer Amaya.

       While in jail, Amaya agreed to cooperate with the police and gave a
statement describing the events of Mendez’s murder. Amaya’s statement
implicated himself and other members of MS-13, including appellant. Amaya
further agreed to plead guilty and testify against appellant, Flores, Torres, and
Campos in their respective trials in exchange for the State’s assurance that Amaya
would not receive a sentence greater than twenty years.

       Appellant pleaded not guilty. Trial began on January 7, 2020.

       Trial Testimony

       Dana Hopson, an assistant medical examiner for the Harris County Institute
of Forensic Sciences, provided the details of the autopsy examination of Mendez
that was performed by another doctor. Hopson testified that the manner of death
was homicide, caused by multiple gunshot wounds. The autopsy report and the
testimony of Hopson revealed that Mendez suffered a total of twenty-seven
gunshot wounds over his body: four gunshot wounds to his head, twelve to his
       1
          Because the parties are familiar with the facts of the case and the evidence adduced at
trial, we set forth the facts of the case necessary to advise the parties of the court’s decision and
the basic reasons for it in light of the issues raised. See Tex. R. App. P. 47.1, 47.4.

                                                 2
torso, six to his arms/elbow/wrist, and five to his legs.

      Jose Duran testified that he works with the Houston Police Department as a
task force officer assigned to the Federal Bureau of Investigation. According to
Duran, members of the Southwest Cholos killed an individual closely associated
with MS-13, which sparked a gang war. In retaliation for this murder, Melvin,
Vasquez, and Flores—leaders of local cliques within the MS-13 gang—decided
that their cliques would identify, hunt, and kill members of the Southwest Cholos.

      Amaya testified that he joined the MS-13 when he was approximately
fourteen years old and living in El Salvador. Amaya confirmed the testimony of
Duran, asserting that as part of an on-going gang war, he, appellant, and other
members of MS-13 would search for members of the Southwest Cholos to kill.
According to Amaya, on February 24, 2016, MS-13 sent out the two local cliques
led by Vasquez and Flores to find more members of the Southwest Cholos to kill.
Amaya was in a vehicle with Torres, Campos, Estuar Quinones, and appellant.
Campos, Quinones, and appellant were each carrying a gun: Amaya carried a .44
Special revolver; Quinones carried a .32 revolver; Campos carried a black and tan
9mm Taurus Millennium equipped with a 17-round magazine; and appellant
carried a 9mm semi-automatic pistol equipped with a 9-round magazine. Torres—
the driver—dropped off the four passengers when he spotted Mendez, whom
Torres recognized as a member of the Southwest Cholos. According to Amaya, all
four of them opened fire on Mendez, killing him as he sat in his car. After shooting
Mendez, the four gunmen ran to a nearby apartment complex until Torres came to
pick them up.

      Donna Eudaley, one of the State’s firearm experts, testified that she
examined the bullets, bullet jackets, and bullet fragments that had been recovered
from Mendez’s body. While not all the bullets recovered were suitable for

                                           3
identification, Eudaley claimed that she was able to determine that eleven bullets,
one fully intact bullet jacket, and three bullet fragments were fired from four
different firearms:

      1) Two intact bullets and two bullet fragments were fired from the .44
         Special revolver that Amaya used;
      2) Three intact bullets were fired from a .32 caliber firearm—the
         firearm that Quinones allegedly used was a .32 revolver;
      3) One intact bullet and one bullet fragment were fired from the black
         and tan 9mm Taurus Millennium pistol that Campos used; and
      4) Four intact “fired jacketed bullets” and one intact “fired bullet
         jacket” were fired from a .38 caliber firearm, which includes 9mm
         pistols, but these were not fired from Campos’s Taurus
         Millennium.
      Christopher Sturdivant and Chris Cegielski—sergeants in the Gang Murder
Squad in the Homicide Division of the Houston Police Department—testified that
throughout 2015 and early 2016, they noticed similarities in multiple homicide and
aggravated assault cases and began to suspect appellant and other MS-13 members
were committing these crimes as part of their war against the Southwest Cholos.
For several months, investigators surveilled the apartment that Campos and
appellant shared. Subsequently the police arrested Campos and appellant in April
2016 and executed a search warrant for their apartment.

      During the search of the apartment, the police found a black and tan 9mm
Taurus Millennium semiautomatic pistol, a Sig Sauer 9mm semiautomatic pistol,
extra magazines for the Sig Sauer, a box containing eighteen unfired rounds of
9mm ammunition, and MS-13-related gang drawings in Campos’s closet. While
searching appellant’s room, they did not locate any guns, but they did find several
notebooks containing what appeared to be MS-13-related drawings, poetry, and
accounting ledgers.


                                        4
      The police also obtained search warrants for Vasquez and appellant’s
phones. On Vasquez’s phone, they discovered several photos of appellant posing
and making MS-13 gang signs with other MS-13 members, news articles related to
the gang’s crimes, photos of some of the murder victims, and photos of some of the
firearms, such as the black and tan Taurus Millennium. Ricardo Guzman—a
sergeant with the Houston Police Department that is assigned to the FBI’s
Multiagency Gang Task Force—testified that on appellant’s phone, they found
several photos of appellant making MS-13 gang signs and wearing MS-13-related
clothing, photos of Campos holding an assault rifle, and voice recordings wherein
appellant admitting to being a member of MS-13 and his rank within the gang.

      Guzman further testified that on the day Torres, Campos, and Flores were
arrested, a recording on appellant’s phone indicated that appellant was “stuck
where he’s at because he has the guns and needs to move them.” When asked why
appellant would need to move guns, Guzman stated that, “Usually, when MS-13
needs to move a weapon, it’s due to the gun is ‘hot,’ as they would refer to it,
meaning it was used for some type of crime.”

      Guzman also testified concerning recordings taken from appellant’s phone
that demonstrated that appellant was assisting fellow MS-13 members to track
down and hunt a Southwest Cholo member by the name of “Spooky.” Guzman
explained that appellant’s efforts to hunt Spooky were an attempt to “put in work”
for MS-13 and get promoted to the next rank. Duran later testified that promotion
is directly linked to a gang member’s performance of the requisite number of
murders for the local clique.

      The jury found appellant guilty and assessed his punishment at confinement
in the Texas Department of Criminal Justice, Correctional Institutions Division, for
life. The trial court sentenced appellant in accordance with the jury’s verdict; on

                                         5
the written judgment, the trial court entered special findings that appellant used a
firearm during the offense and that the offense was gang-related. Appellant filed a
timely appeal.

                            II.    LEGAL SUFFICIENCY

A.    Standard of Review
      We apply a legal-sufficiency standard of review in determining whether the
evidence supports each element of a criminal offense that the State is required to
prove beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318–19
(1979); Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013); see also
Gear v. State, 340 S.W.3d 743, 746 (Tex. Crim. App. 2011). Under this standard,
we examine all the evidence adduced at trial in the light most favorable to the
verdict to determine whether a jury was rationally justified in finding guilt beyond
a reasonable doubt. Temple, 390 S.W.3d at 360; Criff v. State, 438 S.W.3d 134,
136–37 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d). We consider all
evidence in the record, whether admissible or inadmissible. Winfrey v. State, 393
S.W.3d 763, 767 (Tex. Crim. App. 2013). We also consider both direct and
circumstantial evidence, as well as any reasonable inferences that may be drawn
from the evidence. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).
“The Due Process Clause to the United States Constitution requires that a criminal
conviction be supported by a rational trier of fact’s findings that the accused is
guilty of every essential element of a crime beyond a reasonable doubt.” Laster v.
State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009). We will uphold the jury’s
verdict unless a rational factfinder must have had reasonable doubt as to any
essential element. Id. at 518; West v. State, 406 S.W.3d 748, 756 (Tex. App.—
Houston [14th Dist.] 2013, pet. ref’d).
      We do not, however, re-evaluate the weight and credibility of the evidence

                                          6
or substitute our judgment for that of the fact finder. Williams v. State, 235 S.W.3d
742, 750 (Tex. Crim. App. 2007). Because the jury is the sole judge of the
witness’s credibility and the weight given their testimony, we resolve any
evidentiary conflicts or inconsistencies in favor of the verdict. See Isassi v. State,
330 S.W.3d 633, 643 (Tex. Crim. App. 2010) (“As long as the jury’s finding of a
culpable intent ‘is supported by a reasonable inference, it is within the province of
the factfinder to choose which inference is most reasonable.’”); Bargas v. State,
252 S.W.3d 876, 887 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (“The jury
may choose to believe or disbelieve any portion of the witnesses’ testimony.”).
      Sufficiency is measured by the elements of the offense as defined by a
hypothetically correct jury charge and as authorized in the indictment. Zuniga v.
State, 551 S.W.3d 729, 733 (Tex. Crim. App. 2018) (citing Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997)). “The hypothetically correct jury charge
is one that ‘accurately sets out the law, is authorized by the indictment, does not
unnecessarily increase the State’s burden of proof or unnecessarily restrict the
State’s theories of liability, and adequately describes the particular offense for
which the defendant was tried.’” Id. (quoting Malik, 953 S.W.2d at 240). “The ‘law
as authorized by the indictment’ includes the statutory elements of the offense and
those elements as modified by the indictment.” Id. (quoting Daugherty v. State,
387 S.W.3d 654, 665 (Tex. Crim. App. 2013)). Our use of the hypothetically
correct jury charge ensures a judgment of acquittal is reserved for cases in which
there is an actual failure in the State’s proof of the crime, rather than a mere error
in the jury charge. McCombs v. State, 562 S.W.3d 748, 759 (Tex. App.—Houston
[14th Dist.] 2018, no pet.) (citing Malik, 953 S.W.2d at 240).
      In this case, such a charge would state that appellant committed the offense
of engaging in organized criminal activity by committing the murder of Mendez as
a member of MS-13 by shooting him with a firearm if appellant caused Mendez’s
                                          7
death either alone or concurrently with another cause, unless the concurrent cause
was clearly sufficient to produce the result and appellant’s conduct was clearly
insufficient. See Tex. Penal Code Ann. § 6.04(a), 71.02(a)(1).

B.    CONCURRENT CAUSATION

      In his first issue, appellant argues that the evidence is insufficient to support
his conviction because the jury could not have found all of the essential elements
beyond a reasonable doubt, averring that the State failed to prove that at least one
of appellant’s gunshots actually caused Mendez’s death.

      1.     Applicable Law

      The existence or nonexistence of a causal connection is a question for the
jury’s determination. See Dorsche v. State, 514 S.W.2d 755, 757 (Tex. Crim. App.
1974); Fountain v. State, 401 S.W.3d 344, 358–59 (Tex. App.—Houston [14th
Dist.] 2013, pet. ref’d). “The State is not required to prove beyond a reasonable
doubt that the act alleged in the indictment alone caused the death.” More v. State,
692 S.W.2d 912, 920 (Tex. App.—Houston [14th Dist.] 1985, pet. ref’d) (citing
Jones v. State, 644 S.W.2d 530, 532 (Tex. App.—Corpus Christi–Edinburg, 1982,
no pet.)) (emphasis in original). It is an established rule in homicides that if the act
of the defendant alleged in the indictment contributed to the death of the deceased,
he is responsible, though other contributing causes existed. Id. (citing Jones, 644
S.W.2d at 531–32, and Wright v. State, 388 S.W.2d 703, 706 (Tex. Crim. App.
1965)).

      In the section “Causation: Conduct and Results,” the Texas Penal Code
provides: “A person is criminally responsible if the result would not have occurred
but for his conduct, operating either alone or concurrently with another cause,
unless the concurrent cause was clearly sufficient to produce the result and the


                                           8
conduct of the actor clearly insufficient.” Tex. Penal Code Ann. § 6.04(a); Robbins
v. State, 717 S.W.2d 348, 351 (Tex. Crim. App. 1986) (op. on reh’g). “If
concurrent causes are present, two possible conditions exist to satisfy the ‘but for’
requirement: (1) the defendant’s conduct may be sufficient by itself to have caused
the harm, regardless of the existence of a concurrent cause; or (2) the defendant’s
conduct and the other cause together may be sufficient to have caused the harm.”
Robbins, 717 S.W.2d at 351. A defendant cannot be convicted if the additional
cause, other than the defendant’s conduct, is clearly sufficient, by itself, to produce
the result and the defendant’s conduct, by itself, is clearly insufficient. Id.

      2.     Application

      Appellant admits that the charge properly instructed the jury on the offense
as listed in the indictment. However, appellant contends that the jury charge did
not authorize a conviction based on criminal responsibility for the conduct of
another. See Tex. Penal Code. Ann. § 7.01, 7.02. And according to appellant, while
the evidence indicated that four individuals shot and killed Mendez, there was no
evidence that any of the bullets fired by appellant were the cause of Mendez’s
death. Thus, he asserts there is insufficient evidence to prove that appellant caused
the death of Mendez. The State argues that the absence of a party-liability
instruction is immaterial because appellant’s complaint relates to causation and a
hypothetically correct jury charge would have included instructions on concurrent
causation. Thus, the State argues that there is sufficient evidence to establish that
Mendez either caused Mendez’s death alone or concurrently with another cause.
We agree.

      Here, the State presented evidence that on February 24, 2016, appellant,
along with other members of the MS-13 gang, were searching for members of the
Southwest Cholos gang to kill as part of an on-going gang war. Appellant and three

                                            9
other MS-13 members found Mendez, approached him in his vehicle, and shot him
to death. According to Amaya, all four of the MS-13 members, including
appellant, fired at Mendez.

      Hopson did not specifically testify which of the twenty-seven bullets was
fatal. Instead, Hopson testified that Mendez’s cause of death was multiple gunshot
wounds. According to Hopson, many of the gunshot wounds inflicted serious
bodily injuries upon Mendez. The jury, as sole factfinder, was free to believe and
draw reasonable inferences from this evidence. See Jackson, 443 U.S. at 319. The
jury could reasonably infer from the evidence that the four intact “fired jacketed
bullets” and one intact “fired bullet jacket” recovered from Mendez’s body were
fired by appellant because they did not match any of the other guns recovered from
the scene and matched the description that Amaya gave of the gun used by
appellant. From this, the jury could reasonably believe that appellant caused at
least five of Mendez’s twenty-seven gunshot wounds.

      The autopsy report indicated that the only “fired bullet jacket” was extracted
from Mendez’s right wrist. As to the four fired jacketed bullets attributable to
appellant, the autopsy report indicates that they could have been recovered from
twelve possible gunshot wounds. The autopsy report and Hopson’s testimony
established that none of these twelve wounds were “graze wounds,” which Hopson
described as superficial. Rather, all twelve of these wound sites caused serious
injury to Mendez’s brain and other vital organs. Appellant could not be convicted
“[i]f the additional cause[s], other than the [appellant’s] conduct, [are] clearly
sufficient, by [themselves], to produce the result and the [appellant’s] conduct, by
itself, is clearly insufficient.” Robbins, 717 S.W.2d at 351. Thus, while there was
some evidence that the gunshot wounds from Quinones, Campos, and Amaya were
clearly sufficient by themselves to cause Mendez’s death, there was no evidence

                                        10
that appellant’s conduct alone was clearly insufficient by itself to cause Mendez’s
death. Id.

      Viewing the evidence in the light most favorable to the verdict, we conclude
that a rational jury could have found that appellant’s shooting of Mendez was not
“clearly insufficient” by itself as to absolve appellant of criminal responsibility
under § 6.04(a). See Tex. Penal Code Ann. § 6.04(a); Robbins, 717 S.W.2d at 351.
Thus, the evidence meets § 6.04 and is legally sufficient—a rational jury could
have found, beyond a reasonable doubt, that appellant’s shooting of Mendez was a
but-for cause of Mendez’s death. Therefore, we overrule appellant’s first issue.

C.    CORROBORATING EVIDENCE

      In his second issue, appellant argues that there is insufficient evidence to
corroborate Amaya’s accomplice testimony.

      1.     Applicable Law

      Texas Code of Criminal Procedure article 38.14—entitled “Testimony of
Accomplice” and commonly known as the accomplice-witness rule—provides that
a conviction cannot be had upon the testimony of an accomplice unless
corroborated by other evidence tending to connect the defendant with the offense
committed. See Tex. Code Crim. Proc. Ann. art. 38.14. The accomplice-witness
rule expressly provides that “the corroboration is not sufficient if it merely shows
the commission of the offense.” Id.

      The accomplice-witness rule is a statutorily imposed review and is not
derived from federal or state constitutional principles that define the legal and
factual sufficiency standards. Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim.
App. 2008); Cerna v. State, 441 S.W.3d 860, 864–65 (Tex. App.—Houston [14th
Dist.] 2014, pet. ref’d). When evaluating the sufficiency of corroboration evidence

                                         11
under the accomplice-witness rule, we eliminate the accomplice testimony from
consideration and then examine the remaining portions of the record to see if there
is any evidence that tends to connect the accused with the commission of the
offense. Malone, 253 S.W.3d at 257. To meet the requirements of this rule, the
corroborating evidence by itself need not prove the defendant’s guilt beyond a
reasonable doubt. Id. Rather, the evidence simply must link the defendant in some
way to the commission of the offense and show that rational jurors could conclude
that this evidence sufficiently tends to connect the defendant to the offense. Id.
Thus, when there are two permissible views of the evidence, one tending to
connect the defendant to the offense and the other not tending to connect the
defendant to the offense, appellate courts should defer to the view of the evidence
chosen by the fact-finder. Simmons v. State, 282 S.W.3d 504, 508 (Tex. Crim.
App. 2009). The issue is not how an appellate court independently would assess
the non-accomplice evidence but whether a rational fact-finder could conclude that
the non-accomplice evidence tends to connect the accused to the offense. See id. at
509.

       Each case must be judged on its own facts, and there is no set amount of
non-accomplice corroboration evidence that is required. Malone, 253 S.W.3d at
257. The Court of Criminal Appeals has observed that circumstances that are
seemingly insignificant may constitute sufficient evidence of corroboration. Id.
Proof that the accused was at or near the scene of the crime at or about the time of
its commission, when coupled with other suspicious circumstances, may tend to
connect the accused to the crime so as to furnish sufficient corroboration to support
a conviction. Id. But the presence of a defendant at the scene of a crime, by itself,
is insufficient to corroborate accomplice testimony. Id.



                                         12
      2.     Application

      Appellant does not dispute that Amaya was an accomplice witness. See
Zamora v. State, 411 S.W.3d 504, 510 (Tex. Crim. App. 2013) (concluding that a
witness is an accomplice as a matter of law when the witness is charged with the
same offense as the defendant, or a lesser-included offense, or “when the evidence
clearly shows that the witness could have been so charged”). Aside from Amaya’s
accomplice testimony, evidence at trial included the following:

   • Voice recordings and photographs from appellant’s phone—in addition to
      items in his room, including ledgers, diaries, poems, and drawings—
      indicating that he was affiliated with and actively engaged with MS-13.

   • Guzman testified that appellant was assisting fellow MS-13 members to
      track down and hunt “Spooky,” a Southwest Cholo member, as part of an
      on-going gang war. Guzman explained that appellant’s efforts to hunt
      Spooky were an attempt to get promoted to the next rank by performing in
      the requisite number of murders for the gang.

   • Eudaley testified that the bullets recovered from Mendez’s body were fired
      from four separate firearms: a .44 Special revolver, a .32-caliber gun, and
      two different 9mm guns, one of which was a black and tan Taurus
      Millennium that was found in Campos’s closet. Testimony established that
      of the twenty-two 9mm shell casings recovered from the crime scene, only
      fifteen were fired from the Taurus Millennium. Appellant admitted at trial
      that the empty box for a 9mm firearm that was found in his closet
      corresponded with the black and tan Taurus Millennium found in Campos’s
      closet. See Cockrum v. State, 758 S.W.2d 577, 582 (Tex. Crim. App. 1988);
      Smith v. State, 436 S.W.3d 353, 370 (Tex. App.—Houston [14th Dist.] 2014,
      pet. ref’d).
                                        13
   • A surveillance video shows the four gunmen walking towards Mendez
         before the murder. Amaya testified that the four walked in pairs: Campos
         walked next to appellant in front while Amaya walked next to his friend
         Quinones in the back. Although appellant cannot be positively identified
         from the footage, it appears that the two individuals in front differ in
         physical stature. One is tall and skinny whereas the other is short and stocky.
         Appellant admitted at trial that Campos is short and stocky compared to
         appellant, and that he is relatively tall and skinny.

   • According to gang experts, Mendez was documented as a member of the
         Southwest Cholos gang.

   • In a voice recording after Torres, Campos, and Flores were arrested,
         appellant stated that he was, “stuck where he’s at because he has the guns
         and needs to move them.” See Cockrum, 758 S.W.2d at 582 (concluding that
         evidence that connected the defendant to a weapon similar to one used in the
         offense may sufficiently corroborate accomplice testimony); Smith, 436
         S.W.3d at 370 (“Proof that connects an accused to a weapon used in an
         offense is proper corroborative evidence.”).

         In summary, there was evidence that: connected appellant to weapons
confirmed as being related to the murder; identified appellant as a member of the
MS-13 gang, which was killing members of the Southwest Cholos as part of a gang
war; identified that Mendez was a member of the Southwest Cholos gang; and
showed an individual matching appellant’s physical stature at the scene of the
crime.

         Viewing all of the foregoing evidence in the light most favorable to the
jury’s verdict, we conclude that a reasonable jury could have found that the non-
accomplice evidence tends to connect appellant to the murder. See Malone, 253
                                             14
S.W.3d at 257; Smith, 436 S.W.3d at 370. We overrule appellant’s second issue.

                               III.   CONCLUSION

      We affirm the trial court’s judgment.




                                      /s/     Margaret “Meg” Poissant
                                              Justice


Panel Consists of Justices Jewell, Poissant, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        15